DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5-8, 10-12, 15, 17-18 are amended.
Claims 2, 9, 14, 16, and 20 are canceled.
Claims 22-26 are new.
Claims 1, 3-8, 10-13, 15, 17-19, and 22-26 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant’s amendments to the claims have overcome this ground of rejection.  More specifically, the additional elements of training a machine learning model, using the trained machine learning model to generate responses recite additional elements, and updating the machine learning model.  These additional elements, when considered in combination with the remaining claim elements, recite a practical application of the abstract ideas.  These elements recite a practical application because they do more than simply link the use of the abstract ideas to a particular technological environment.  Accordingly, this ground of rejection is withdrawn.



35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1, 3-8, 10-13, 15, 17-19, and 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-13, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per Claims 8, 10-13, and 22-23: Independent claim 8 recites a system comprising a processor and a memory.  Claim 8 specifically recites “memory storing thereon instructions that, as a result of being executed by the one or more processors, cause the system to:” (emphasis added).  However, it is unclear which specific component of the system performs the functions.  Claims 12 and 22 recite similar language.  Examiner suggests amending the claim to recite “memory storing thereon instructions that, as a result of being executed by the one or more processors, cause the processor to:”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 10, 12-13, 15, 18-19, 21, 23-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0266589 to Tiwaree et al. in view of U.S. Patent Pub. No. 2021/0014182 to Stafford et al. and U.S. Patent Pub. No. 2019/0147430 to Chen et al.
Per Claim 1: 
A computer-implemented method comprising: (see Tiwaree at ¶ 9: FIGS. 6A, 6B, 7, 8A, 8B and 9 are flow charts that illustrate processes that may be performed in the system of FIG. 2 in accordance with aspects of the present disclosure.)
receiving a payment request associated with the customer, wherein the payment request is associated with the end agent that requires a payment associated with the customer, and wherein the payment request is received as a result of the computing device being capable of submitting the payment through the communications protocol; (see Tiwaree at ¶ 68: At 610, the wallet/payment app 512 generates a message to be sent to the application server 206-1. The message may contain data elements such as: a payment token that represents the payment card account in which the user 202-1 wishes to receive the requested payment; the amount of the requested payment; the mobile telephone number assigned to the mobile device 204-2 operated by the user 202-2; a transaction type (in this case, request-for-payment); and a cryptogram.  See also ¶ 69: Block 612 may also be considered to represent the application server 206-1 receiving the message.)
transmitting the authorization request through the communications protocol; (see Tiwaree at ¶ 72: At 622, the messaging gateway 208 may transmit to the mobile device 204-2 the RCS message generated at 620. At 624, the RCS message is received by the mobile device 204-2.)
receiving authorization data and the payment information through the communications protocol; (see Tiwaree at ¶ 73: At 634, the respective wallet/payment app 512 controls the mobile device 204-2 to send a message to the application server 206-2 to request a payment account system transaction to transfer the requested monetary 
using the authorization data and the payment information to obtain the payment; and (see Tiwaree at ¶ 74: At 636, the application server 206-2 generates and sends a transaction request message to the payment network 108-a.  See also ¶ 76: At 642, the payment network 108-a interacts with account issuers 110-2 and 110-1 to implement the requested payment account system transaction. At 644, a notification that the transaction has occurred is provided to the user 202-1 via the account issuer 110-1, the application server 206-1 and the mobile device 204-1.)
However, Tiwaree fails to disclose, but Stafford, an analogous art of rich communication services, discloses:
 receiving a capability request to determine a set of capabilities of a computing device to submit payments through a communications protocol, wherein the capability request is associated with an end agent, and wherein the computing device is associated with a customer; (see Stafford at ¶ 178: In FIG. 7A at Step 108, receiving an electronic message on a Rich Communication Suite (RCS) message application on a server network device with one or more processors on a first communications channel via a communications network from a first target network device with one or more processors 
identifying the set of capabilities of the computing device, wherein the set of capabilities includes a capability to submit the payments through the communications protocol; (see Stafford at ¶ 178: At Step 110, the RCS message application conducts a test to determine if the second target network device can receive RCS messages. If at Step 110, the second target network device can receive RCS messages, at Step 112, the electronic message is sent from the RCS message application to the second target network device on a RCS communications channel via the communications network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tiwaree so that a participant to the RCS-based transaction is capable of sending RCS messages, including transaction messages, using the techniques disclosed in Stafford.  One of ordinary skill in the art would have been motivated to do so to ensure that both parties to the transaction are capable of performing the transaction using the RCS protocol, thereby enabling the transaction to complete.
However, the combination of Tiwaree and Stafford fails to disclose, but Chen, an analogous art of machine learning, discloses:
training a machine learning model to determine a set of idiosyncrasies associated with the customer, wherein the machine learning model is trained using a dataset including idiosyncrasies of a set of customers, input requests, and tailored responses to the input requests; (see Chen at ¶ 22: At least one suitable payment session model, such as any suitable machine learning model (e.g., a binary classification model, a multi-class classification model, a regression model, a random forest model, a gradient See also ¶ 23: Therefore, a payment session time limit and/or a payment session value amount limit and/or a session utility probability may be identified using one or more payment session models based on particular transaction data associated with a particular customer and a particular transaction purchase attempt, such that a payment session may be personalized to a particular customer and/or different types of payment sessions may be afforded to different customers and/or different payment sessions may be afforded to a particular customer over time based on that particular customer's behavior.)
using the trained machine learning model to generate a tailored response according to the set of idiosyncrasies associated with the customer, wherein the tailored response includes an authorization request to obtain authorization for the payment request; (see Chen at ¶ 23: As another example, at least one payment session model (e.g., a session amount limit model (e.g., a multi-class classification model or a regression model)) may be developed for use in determining (e.g., at operation 612 of process 600 of FIG. 6) a particular value amount limit (e.g., a discrete class or continuous numerical value) that ought to be used to at least partially define and/or update a payment session made available to a particular customer making a particular purchase attempt (e.g., 
updating the machine learning model based on the authorization request and the set of idiosyncrasies associated with the customer. (see Chen at ¶ 24: For example, a payment session may be provided with a dynamic time limit for a background check or with a dynamic session time limit and/or a dynamic payment session value amount limit by re-training and/or re-inferring any suitable payment session model during the payment session using any new data that may be made available to the system during that session.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tiwaree so that the application servers use machine learning models to generate authorization requests based on customer data using the techniques disclosed in Chen.  One of ordinary skill in the art would have been motivated to do so to more accurately customize the experience of the transaction users.

Per Claim 8: Claim 8 recites subject matter similar to that discussed above in connection with claim 1.  Claim 8 further recites, and Tiwaree further discloses:
A system, comprising: one or more processors; and memory storing thereon instructions that, as a result of being executed by the one or more processors, cause the system to: (see Tiwaree at FIG. 3: processor 300, storage device 304)

Per Claim 15: 
A non-transitory, computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to: (see Tiwaree at FIG. 3: storage device 304)

Per Claims 3, 10 and 24: The combination of Tiwaree, Stafford, and Chen discloses the subject matter of claims 1, 8, and 15, from which claims 3, 10, and 24 depend, respectively.  Tiwaree further discloses:
wherein the payment information specifies a payment method. (see Tiwaree at ¶ 72: At 632, the user 202-2 interacts with the wallet/payment app 512 to select the payment card account to fund the payment transaction.)

Per Claims 4, 13, and 19: The combination of Tiwaree, Stafford, and Chen discloses the subject matter of claims 1, 8, and 15, from which claims 4, 13, and 19 depend, respectively.  Tiwaree further discloses:
wherein the authorization data includes biometric information associated with the customer. (see Tiwaree at ¶ 120: For example, entry of a PIN or biometric authentication may be performed.)

Per Claims 5, 12, and 18: 
providing a digital receipt corresponding to the payment, wherein when the digital receipt is received at the computing device associated with the customer, the digital receipt is presented to the customer. (see Tiwaree at ¶ 95: At 844, a notification may be sent to the user 202-2 to confirm that the payment has been received in his/her account. (A notification concerning successful completion of the transaction may also be sent to the user 202-1.))

Per Claims 21, 23, and 26: The combination of Tiwaree, Stafford, and Chen discloses the subject matter of claims 1, 8, and 15, from which claims 21, 23, and 26 depend, respectively.  Tiwaree further discloses:
wherein the communications protocol is a Rich Communication Services (RCS) protocol. (see Tiwaree at ¶ 61: The messaging app 514 may, for example, support RCS messaging.)

Claims 6-7, 11, 17, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiwaree, Stafford, and Chen as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent Pub. No. 2018/0336553 to Brudnicki et al.
Per Claims 6, 11, and 17: The combination of Tiwaree, Stafford, and Chen discloses the subject matter of claims 1, 8, and 15, from which claims 6, 11, and 17 depend, respectively.  However, the combination of Tiwaree, Stafford, and Chen fails to disclose, but Brudnicki, an analogous art of secured messaging, discloses:
wherein the authorization request is encrypted using a cryptographic key, and wherein the authorization request is decryptable by the computing device associated with the customer. (see Brudnicki at ¶ 37: IDS application 113d may be any suitable application type, such as a daemon, that may be running as a background process inside operating system application 103 and/or card management application 113b and/or that may be provided by CMD application 113a, and may be operative as an IDS manager for listening for and responding to IDS messages that may be sent over any suitable IDS service (e.g., an IDS service of IDS subsystem 471 of AE subsystem 400) to and/or from device 100, which may be similar to any suitable messaging service, such as iMessage™ by Apple Inc., or the like (e.g., FaceTime™ or Continuity™ by Apple Inc.), and/or which may enable unique end-to-end encryption of messages between IDS application 113d of device 100 and a similar IDS application of another device (e.g., an IDS application 213d of device 200). Such messages may be encrypted using unique identifiers for one or both of the communicating devices (e.g., device unique identifier 119 of device 100 and/or a device unique identifier 219 of device 200) and/or for unique social tokens (e.g., telephone number, etc.) of one or both of the specific users of the communicating devices.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RCS messaging in Tiwaree to use end-to-end encryption as disclosed in Brudnicki.  One of ordinary skill in the art would have been motivated to do so to protect sensitive financial information.

Per Claims 7, 22, and 25: 
the authorization data and the payment information is encrypted using a cryptographic key associated with the computing device; and the method further comprises decrypting the authorization data and the payment information. (see Brudnicki at ¶ 37: IDS application 113d may be any suitable application type, such as a daemon, that may be running as a background process inside operating system application 103 and/or card management application 113b and/or that may be provided by CMD application 113a, and may be operative as an IDS manager for listening for and responding to IDS messages that may be sent over any suitable IDS service (e.g., an IDS service of IDS subsystem 471 of AE subsystem 400) to and/or from device 100, which may be similar to any suitable messaging service, such as iMessage™ by Apple Inc., or the like (e.g., FaceTime™ or Continuity™ by Apple Inc.), and/or which may enable unique end-to-end encryption of messages between IDS application 113d of device 100 and a similar IDS application of another device (e.g., an IDS application 213d of device 200). Such messages may be encrypted using unique identifiers for one or both of the communicating devices (e.g., device unique identifier 119 of device 100 and/or a device unique identifier 219 of device 200) and/or for unique social tokens (e.g., telephone number, etc.) of one or both of the specific users of the communicating devices.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RCS messaging in Tiwaree to use end-to-end encryption as disclosed in Brudnicki.  One of ordinary skill in the art would have been motivated to do so to protect sensitive financial information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2021/0125179 discloses computing systems and methods can use machine learning to improve the authorization of payments by payment systems. Specifically, contrary to existing payment authorization approaches which are static in nature, example aspects of the present disclosure are directed to machine learning systems which enable the dynamic and real-time optimization of one or more variable request parameters associated with a payment authorization request. Specifically, example computing systems described herein can employ one or more machine-learned models to assist in selection of a particular payment processor to which the authorization request is routed, optimization of one or more variable message parameters included in the authorization message (e.g., selection of values for a merchant identification, a merchandise category code, a transaction type, and/or other variable message parameters), and/or automatic generation and/or execution of an automated retry strategy that can be executed if a first authorization request is declined.
U.S. Patent Pub. No. 2016/0335637 discloses systems and methods are provided for processing transactions to payment accounts. One exemplary method includes receiving a transaction request from a merchant relating to a transaction between a consumer and the merchant, transmitting a verification message to the merchant including a verification code, and receiving a verified transaction request from the merchant. At least one of the transaction request and the verified transaction request includes a telephone 
U.S. Patent Pub. No. 2019/0147416 discloses a mobile payment processing system comprises a data store storing: payment gateway credentials for each of a plurality of vendors, the payment gateway credentials being used for accessing a selected payment gateway; and consumer payment credentials for consumers that have transacted with any one of the plurality of vendors, with the credentials being stored in association with a unique consumer identifier. The system further comprises a third-party payment processing facilitator which implements a backend operable to access the data store, as well as being operable to communicate with each of the plurality of vendors and at least one payment gateway. The third party payment processing facilitator is further configured to: receive a transaction request from one of the vendors via the backend, the transaction request comprising: a unique consumer identifier for a consumer; and payment information for a corresponding transaction; process the transaction request to determine the unique consumer identifier and evaluate the data store to establish if there are associated consumer payment credentials stored therein; responsive to establishing that there are associated consumer payment credentials, send a message to a mobile device operated by the consumer seeking the consumer's confirmation to process the transaction; and responsive to receiving the consumer's confirmation, communicate the consumer's payment .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685